          Case 1:18-cr-00840-VEC Document 157 Filed 05/08/20 Page 1 of 1

                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
 ------------------------------------------------------------   X           DATE FILED: 5/8/2020
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :         18-CR-840 (VEC)
                                                                :
 JONATHAN SANTIAGO,                                             :              ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 7, 2020, Mr. Santiago moved for compassionate release pursuant to

18 U.S.C. § 3582(c) (Dkt. 156);

        IT IS HEREBY ORDERED that the Government must respond to Defendant’s motion no

later than May 14, 2020. Defendant may reply no later than May 18, 2020. In his reply, the

Court encourages Defendant to file additional documentation in support of his claimed medical

condition and the hospitalization reported in his PSR submitted as Exhibit D with his motion.

        IT IS FURTHER ORDERED that the Government must produce with its response

Defendant’s Bureau of Prisons health record and disciplinary record and must state whether, and

if so when, Bureau of Prisons intends to move Defendant to his designated facility if the motion

is not granted. Defendant’s health records should be filed under seal.

SO ORDERED.
                                                                _________________________________
Date: May 8, 2020                                                     VALERIE CAPRONI
      New York, NY                                                    United States District Judge
